This is an appeal in which a number of questions were certified to us pursuant to the provisions of G.L. 1956 (1969 Reenactment) §12-22-10. On February 19, 1979, we answered one of the questions by ruling that the mandatory death provisions of §11-23-2 violate the eighth amendment’s prohibition against “cruel and unusual punishments.” Thereafter, we denied the defendant’s motion that this case be immediately remanded to the Superior Court.
The defendant has now filed a motion asking that we reconsider this denial, and the Attorney General has joined in this request. Consequently, we shall treat the reconsideration motion, which is signed by both the defense counsel and the Attorney General, as a stipulation that the certification was premature.
Accordingly, it is hereby ordered that the case be remanded to the Superior Court for further proceedings, including the imposition of sentence upon the defendant.